Citation Nr: 1400127	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  06-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a sleep disability.

3.  Entitlement to service connection for a disability manifested by diminished upper and lower body strength.

4.  Entitlement to an evaluation in excess of 70 percent for anxiety disorder with posttraumatic stress disorder (PTSD).

5.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.

6.  Entitlement to an evaluation in excess of 10 percent for scar residuals of a right hand injury.

7.  Entitlement to an effective date earlier than August 9, 2002, for the award of the 10 percent evaluation for lumbosacral strain.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1970.

This matter initially came before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2011, the Board remanded the case for additional development.  Issues other than those listed on the title page were resolved while the case was undergoing Remand development.

The Board notes that issue of entitlement to an increased evaluation for residuals of a right hand injury has been recharacterized as entitlement to an increased evaluation for scar residuals of a right hand injury in light of establishment of service connection for right median nerve injury.  

After the Supplemental Statement of the Case was issued in October 2012, the Veteran submitted additional evidence directly to the Board.  In September 2013, the Board received a signed written waiver of the RO's initial consideration of this additional evidence.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

FINDINGS OF FACT

1.  The Veteran's right knee osteoarthritis has not been related by competent medical evidence to his active duty service or to service-connected disability.  Arthritis was first shown years post-service.

2.  The competent medical evidence shows that the Veteran is not currently diagnosed with a sleep disorder separate and distinct from service-connected anxiety disorder with PTSD.

3.  The competent medical evidence shows that the Veteran is not currently diagnosed with a disability manifested by diminished upper and lower body strength.

4.  The Veteran's anxiety disorder with PTSD has not been productive of total occupation and social impairment.

5.  The Veteran's lumbosacral strain has not been manifested by muscle spasm on extreme forward bending and loss of lateral spine motion in standing position, moderate limitation of lumbar spine motion, forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

6.  The Veteran's service-connected scars on the right hand are not deep and do not cause limitation of thumb motion.

7.  Service connection for lumbosacral strain was established by rating decision dated in December 1970 and a noncompensable evaluation was assigned effective July 26, 1970.  The Veteran did not appeal the December 1970 decision.  The Veteran's claim for increased evaluation for service-connected disabilities was received on August 9, 2002.  

8.  In the year prior to August 9, 2002, the clinical evidence of record did not demonstrate characteristic pain on lumbar spine motion, slight limitation of lumbar spine motion, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.


CONCLUSIONS OF LAW

1.  The Veteran's right knee osteoarthritis was not incurred in or aggravated by active service, may not be presumed to have been incurred, and is not causally related to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The Veteran does not have a sleep disorder separate and distinct from service-connected PTSD that was incurred in or aggravated by active service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  The Veteran does not have a disability manifested by diminished upper and lower body strength that was incurred in or aggravated by active service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  The criteria for a 100 percent evaluation for anxiety disorder with PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

5.  The criteria for an evaluation in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5295 (2002) and 5237 (2013).

6.  The criteria for an evaluation in excess of 10 percent for residuals of right hand injury have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code, 5227 and 5228 (2013), 4.118, Diagnostic Codes 7804 and 7805 (2002 and 2008).

7.  The criteria for an effective date prior to August 9, 2002, for the assignment of a 10 percent disability evaluation for lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5295 (2002) and 5237 (2013).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's March 2011 Remand, the Appeals Management Center (AMC) asked the Veteran provide information and permission to obtain records of private treatment previously identified; requested VA medical records from McGuire VA Clinic in Fredericksburg and VAMC in Richmond; scheduled the Veteran for VA orthopedic, psychiatric, and scars examinations; readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2002, November 2006, February 2007, and May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recent readjudicated in October 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board notes that after making reasonable efforts, VA was unable to secure treatment records from VA clinic and VA medical center from August 200 to February 2003.  The Veteran was informed in September 2012 that VA had been unable to obtain his VA treatment records from August 200 to February 2003, explained the efforts that VA made to obtain those records; and requested that if the records were in his possession, to send them to VA.  

There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Right Knee

The Board has reviewed all service treatment records, all VA medical records as well as private medical records.  These records do not reveal competent evidence of right knee degenerative joint disease within a year of the Veteran's separation from active duty; and although there are medical records which report a history of right knee injury in service, there is no competent medical opinion linking a right knee disorder to service or to service-connected disability. 

The Veteran underwent VA examination in April 2011.  After review of the claims file and physical examination of the Veteran, the examiner opined that right knee osteoarthritis was not caused by or a direct result of events or injuries sustained during the Veteran's military service and did not have onset during such military service.  

The examiner explained that a review of the Veteran's service treatment records revealed no complaints of or treatment for right knee problems, including any injury or other event causing right knee issues, during his years of service.  The examiner acknowledged one in-service progress note dated in October 1965 for a complaint of "pain in both legs from the knees down," and that the Veteran was diagnosed with what appears to be "stress fx -mild" without any follow-up for that complaint.  The examiner noted that the Veteran was seen in November 1965 and released to full duty, that the diagnosis in the record at that time was "spasms located in both legs," and that there was no mention of right knee joint problems and no documentation of any right knee diagnosis at that time.  The examiner also noted an orthopedic evaluation note dated in June 1970, when the Veteran was seen to evaluate his left knee, which indicated in the history portion of the note "[Right] knee OK."  

The examiner also opined that the Veteran's right knee osteoarthritis was less likely as not caused by or aggravated by left knee post traumatic osteoarthritis.  The examiner noted that a review of medical records revealed a history of osteoarthritis of multiple joints, including shoulder, knees, and hands, suggesting a predisposition to develop osteoarthritis.  The examiner noted that on physical examination, a right knee joint with significant varus deviation (bow-legged) was found which likely predisposed the veteran to onset and worsening of arthritis.  The examiner opined that it was most likely that Veteran's presentation with worsening knee pain represented the natural progression of osteoarthritis in someone with a preexisting knee malalignment.  

The examiner explained that arthritis of the inside, or medial aspect, of the knee is the most common form of degenerative arthritis, and that it could be caused by an injury, ones genes, or possibly due to being bowlegged.  He further noted that genu varus, a condition where the alignment of the leg passes through the medial compartment rather than the center of the joint, could result in added contact stresses on the medial compartment of the knee and possibly lead to accelerated wear of damaged articular cartilage.  The examiner noted that prolonged gait impairment could contribute to increased wear and tear on the knee and that a review of the literature revealed an increased risk of osteoarthritis in a contralateral joint if weight-bearing was significantly affected, such as in a lower limb amputee.  The examiner noted that the Veteran's gait on examination was only mildly impaired, certainly not to the extent of an amputee; and that he was status post total knee replacement on the left, such his gait at the time of the examination did not represent what his gait might have been in the past, but it was unlikely that his gait impairment was so severe as to cause or aggravate the right knee osteoarthritis.  The examiner explained that a review of Veteran's medical records did not provide objective documentation of impaired gait or an opinion from a medical provider that the right knee problems were caused or aggravated by the left knee disability.

The examiner concluded that it was his opinion that the Veteran's increasing severity of right knee osteoarthritis was less likely as not due to the left knee disability and more likely due to the natural progression of the disease in a knee that was anatomically malaligned and thus predisposed to develop degenerative changes.

Thus, although there is evidence of a current right knee disability, to include arthritis, and the Veteran reported right knee pain in-service; without competent evidence linking a current right knee disorder to service, the benefit sought on appeal cannot be granted.   

As the preponderance of the evidence is against the claim for service connection for a right knee disability, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002).

Sleep Disorder

The Board has reviewed all service treatment records, all VA medical records as well as private medical records.  In this case, the medical evidence shows that the Veteran does indeed have sleep impairment that it is part of his service-connected anxiety disorder and PTSD.  In addition, there is also evidence that he experiences problems with his sleep due to pain for his physical disabilities.  

The Veteran underwent VA examination in February 2003 at which time he reported difficulty falling asleep and having recurrent nightmares of traumatic experiences in Vietnam.  At the VA examination in April 2011, the Veteran reported experiencing nightmares related to Vietnam four to five times per week, waking up frequently throughout the night feeling quite anxious and unable to return to sleep.  The Veteran reported that he checks around the home and continues at times to sleep underneath tables because he feels safer there.

The preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a sleep disorder.  The Veteran's impaired sleep, including his nightmares and his difficulty staying asleep and returning to sleep after awakening, are symptoms of his PTSD and already considered as part of his disability rating for PTSD.  To assign a separate rating based on this symptomatology would amount to nothing more than pyramiding.  There is no separate sleep disorder clinically established.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Here, the Veteran's sleep difficulties are already considered as a symptom of his PTSD in his psychiatric evaluations and in the considerations of the assigned disability rating.  As noted, no separate sleep disorder has been clinically established.  As such, there is no disease or injury to separately service connect.

Therefore, a separate rating may not be assigned for the sleep disorder.  In reaching this conclusion, the Board particularly notes the April 2011 medical opinion relating that the Veteran's difficulty with insomnia and poor sleep are related to his intense anxiety level and that the Veteran's PTSD condition appears to be contributing most prominently to his impaired sleep.  The Veteran has not reported any competent medical evidence to the contrary. 

While the Veteran may feel that an additional rating should be assigned for his sleep symptoms, as a lay witness, he does not have the medical training and experience to diagnose a condition separate and apart from his service-connected psychiatric condition.  38 C.F.R. § 3.159(a) (2013).

As the preponderance of the evidence is against the claim for service connection for a sleep disability, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b).
  

Diminished Upper and Lower Body Strength

The Board has reviewed all service treatment records, all VA medical records as well as private medical records.  In this case, however, the alleged disorder is actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (It was held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's complaints of loss of upper and lower body strength constitutes a chronic disability, the Board has no basis on which to consider the Veteran's complaints as more than symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a disability manifested by diminished upper and lower body strength, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Absent a showing of a current chronic disability which could be related to service, entitlement to service connection for manifested by diminished upper and lower body strength must be denied.

As the preponderance of the evidence is against the claim for a disability manifested by diminished upper and lower body strength, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

By rating decision in December 1970, service connection was established for anxiety reaction with tension headaches; and a 10 percent evaluation was assigned effective from July 1970.  The Veteran's service-connected anxiety disorder with PTSD has been evaluated as 70 percent disabling since August 9, 2002, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440, the maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations. 

The Board notes that the Veteran was hospitalized in April 2002 for overdose of medication.  On admittance, the Veteran's GAF score was 15.  The Veteran was brought into the emergency room by ambulance and was sleepy on arrival.  He denied trying to kill himself and stated, "I was trying to sleep" and "I don't know how many pills I took."  A case manager's record indicates that the Veteran stated that he was attempting to relieve his pain and not attempting suicide.  A consultation report noted that he had been working hard and was extremely exhausted and went home and tried to sleep, mixing medication and alcohol.  The physician noted that that Veteran had overdosed on sleeping pills the year prior after his daughter lost her first baby; but he denied suicidal ideation at the time of consultation.  On physical examination, the Veteran was well oriented to time and place.  He was also cooperative and answered very lucidly.  In the physician's addendum to assessment, it was noted that the Veteran reported knee pain affecting his sleep and that the pain was so bad that he wanted to relieve it and minimized lethality of overdose.  Inventory of patient assets/limitations indicated that he retained the ability to take initiative in caring for self, finances, and work projects; the ability to stand up for his rights; ability to care for self and that limitations were in expressing feelings and making decisions.  The physician noted that the Veteran was oriented to time, place, person, and situation.  His memory was intact, his intellectual functioning was average, and his judgment and insight was poor.  Sensorium although not formally tested appeared essentially intact.  Justification for inpatient treatment was noted to be potential danger to self, failure of outpatient management, acute disturbance of behavior, acute disturbance of affect, impulsivity, flashbacks, and severe depression.  The physician also noted the need for psychotherapy and psychopharmacological drug management.

On VA examination in February 2003, the Veteran was anxious and agitated but denied suicidal ideation.  He was oriented to time, place, and person; and he denied delusions or hallucinations.  Cognitive examination was essentially normal, memory was good, judgment was intact, abstractability was good, and insight was present.  A GAF of 45 was assigned for the diagnoses of PTSD, generalized anxiety disorder, and panic disorder.

On VA examination in February 2007, the Veteran reported that he and his wife go out to dinner occasionally but would prefer to remain at home, that he did not want to socialize with others, and that he had no close peer relationships.  The Veteran reported that he took an overdose of alcohol and some of his wife's medications in April 2003 but no attempts since then although he admitted to suicidal ideation intermittently.  On examination, the Veteran was tense, his affect was constructed, and his mood was anxious and depressed; however, he was oriented to person, time, and place, his thought process and content were unremarkable, and he had no delusions or hallucinations.  The Veteran understood the outcome of his behavior, he understood that he had a problem, he had appropriate behavior.  He had good impulse control with no episodes of violence, his memory was mildly impaired, and he was able to maintain personal hygiene.  The Veteran reported obsessive/ ritualistic behavior, panic attacks occurring twice a week, and suicidal thoughts with no specific plan.  The Veteran was diagnosed as having PTSD, generalized anxiety disorder, and panic disorder.  A GAF of 41 was assigned.    

On VA examination in April 2011, the Veteran was alert, attentive, and oriented times four.  The Veteran interacted in a very polite, cooperative but very anxious manner.  His affect was nonlabile but intense and reflective of marked anxiety.  His mood appeared to be severely anxious and moderately depressed.  His speech was clean, goal directed, spontaneous and of normal pace and volume.  This thought content was rational, and he had no history of hallucinations or delusions.  The examiner noted that the Veteran had experienced recurrent flashback episodes several times within the past year and that he was only sleeping approximately three hours per night.  The examiner noted that the Veteran's motivation level was quite poor and that he was moderately anhedonic.  The examiner noted that the Veteran experienced suicidal thoughts in 2009 and continues to have such thoughts three to four times a week but that he has no plan or intent to kill himself.  The examiner noted that the Veteran feels quite unhappy and anxious on a near constant basis which seems to be the basis of his suicidal thoughts.  The Veteran's insight was adequate, and his judgment was adequate for safety.  The examiner noted that the Veteran had been prone to becoming overwhelmed by high levels of anxiety which had been more of a frequent problem over the past year.  A GAF of 45 was assigned.

The evidence shows that the Veteran has not had total occupational impairment.  His service-connected psychiatric disorders cause symptoms of nightmares and sleep impairment, anxiety with episodes of panic, and depression with occasional thoughts of suicide; however, these are the type of symptoms listed as examples of a PTSD disability of such a severity as to warrant a rating lower than 100 percent under 38 C.F.R. 4.130, Diagnostic Code 9411. 

The evidence of record does not demonstrate findings of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, which would be indicative of total occupational and social impairment.

The Board notes that the Veteran has submitted letters from his treating mental heath care providers indicating that the Veteran is not incompetent.  In February 2012, the Veteran's treating social worker noted that he was perfectly able to manage his service-connected funds.  In May 2012, the Veteran's treating clinical psychologist noted that he accomplished the Mini-Mental State Examination (MMSE) on two occasions, December 2011 and May 2012, and that he scored 29 of a possible 30 points in December 2011 and a perfect 30 points in December 2012.  The psychologist noted that there were no problems noted with remote memory, immediate recall, delayed short-term recall, serial 7s, abstract reasoning, or simple math calculations.  The psychologist noted that there was no evidence to indicate that the Veteran had any problems to competently manage his own financials and that he had the mental capacity to control and manage his own affairs, including administrating his own funds.
      
With respect to persistent danger of hurting himself, the Board again notes that the medical evidence indicates that the Veteran has occasional thoughts of suicide.  However, with the exception of one admitted suicide attempt prior to the period on appeal, the Veteran has consistently denied any intent or plan.  With respect to the Veteran's hospitalization in April 2002, the Board notes that during that hospitalization, he also consistently denied that his overdose was an attempt to end his life.  As such, the Board cannot find that the Veteran is in persistent danger of hurting himself.

The Board also notes that a GAF of 15 was assigned at the time the Veteran was admitted to the hospital for overdose of medication.  This GAF score may have been assigned because the Veteran was sleepy upon arrival and was unable to answer questions.  However, it became apparent that the Veteran was able to answer questions shortly after his arrival at the hospital, and on examination, the Veteran was well oriented to time and place.  He was also cooperative and answered very lucidly.  Thus, the GAF of 15 assigned in April 2002 does not appear to accurately assess the Veteran's functioning during his hospitalization; and there was not a GAF assigned upon his discharge.

Other GAFs assigned during the appeal period range from 45 to 55.  GAFs of 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  A GAF score of 45 supports the Veteran's 70 percent rating which has been assigned for occupational and social impairment with deficiencies in most areas, rather than a higher 100 percent rating.  

At no time during the appeal period has the Veteran's service-connected anxiety disorder with PTSD met or nearly approximated the criteria for a 100 percent evaluation, and further staged ratings are not for application.  

The Veteran and his wife are competent to report psychiatric symptoms that only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, as lay persons, they cannot provide competent evidence as to whether his anxiety disorder with PTSD causes total social and or occupational impairment.  Nor can a lay person medically assess the severity of a disability. 

The Board acknowledges the lay reports regarding the severity of his psychiatric disability, but finds that the medical evidence of record, which directly address the criteria under which his anxiety disorder with PTSD is evaluated is far more probative than lay assessments of the severity of his psychiatric disorders.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As the preponderance of the evidence is against the claim for an evaluation in excess of 70 percent for anxiety disorder with PTSD, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b).

Lumbosacral Strain

By rating decision in December 1970, service connection was established for lumbosacral strain; and a noncompensable (zero percent) evaluation was assigned effective from July 1970.  The Veteran's service-connected lumbosacral strain has been evaluated as 10 percent disabling since August 9, 2002, pursuant to 38 C.F.R. § 4.72, Diagnostic Code 5295 (2002) and Diagnostic Code 5237 (2013) for lumbosacral strain.

The Board notes that the Veteran has also been diagnosed with degenerative disc disease (DDD) of the lumbar spine.  The August 2012 VA examiner specifically noted that the Veteran had also been diagnosed with DDD by MRI in 2004.  The examiner also noted that service connection was in effect for lumbosacral strain and that the Veteran suffered an injury in Vietnam when he was riding in a truck that was struck by a train but that service connection was not in effect for lumbar spine DDD.  As service connection has not been established for lumbar spine DDD, the Board will not address the rating criteria for intervertebral disc syndrome at this time.  A claim for entitlement to service connection for lumbar spine DDD, however, has been raised by the Veteran and has been referred to the RO for appropriate action as noted above.

Multiple revisions have been made to the Schedule for Rating Disabilities for the spine since the Veteran filed his claim for increase in August 2002.  Effective September 23, 2002, the criteria for adjudicating intervertebral disc syndrome was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  Furthermore, on August 26, 2003, the rating criteria for all spinal disabilities were revised and published in the Federal Register.  See 66 Fed. Reg. 51454- 51458 (Sep. 26, 2003) (now codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Code's 5235 to 5243).

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  

Under Diagnostic Code 5295 in effect prior to August 26, 2003, a 10 percent rating was warranted for a lumbosacral strain where there was characteristic pain on motion.  A 20 percent rating was warranted for a lumbosacral strain when there was muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in a standing position.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight limitation of motion of the lumbar spine warranted a 10 percent rating, moderate limitation of motion of the lumbar spine warranted a 20 percent rating.  

As of September 26, 2003, diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

The Veteran underwent VA examination in January 2003 at which time physical examination of the lumbar spine demonstrated flexion to 80 degrees, extension to 20 degrees, and side-to-side bending to 15 degrees.  X-rays revealed degenerative disc disease.  

On VA examination in March 2007, there was no deformity.  Flexion was to 90 degrees (with fatiguing at 70 degrees), extension to 15 degrees, right lateral bending, to 15 degrees, and left lateral bending, right rotation, and left rotation to 20 degrees.  Deep tendon reflexes were 2+, and there was no decrease to sensation to light tough or pinprick.  Straight leg raising was positive bilaterally.  

On VA examination in August 2012, the Veteran demonstrated flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 20 degrees even after three repetitions.  The Veteran did not have localized tenderness or pain to palpation, guarding or muscle spasm, and he had normal muscle strength.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy or neurologic abnormalities or findings of the lumbar spine.  

The Board has considered the evidence of record and finds that he Veteran is not entitled to a rating in excess of 10 percent pursuant to Diagnostic Codes 5292 or 5295 (2002) or pursuant to Diagnostic Code 5237 (2013) for his service-connected lumbar spine strain.  Although the Veteran had an acute episode of muscle spasm in his lumbar spine in February 2005, at no time during the appeal period has there been evidence of muscle spasm on extreme forward bending  and loss of lateral spine motion in standing position.  In addition, at no time during the appeal period has there been moderate limitation of lumbar spine motion, forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Board acknowledges the lay reports regarding the severity of his lumbar spine  disability, but finds that the medical evidence of record, which directly address the criteria under which lumbosacral strain is evaluated is far more probative than lay assessments of the severity of his lumbar spine disorder.  See Jandreau, 492 F. 3d at 1372 (Fed. Cir. 2007). 

As the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for lumbosacral strain, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b).

Residuals of a right hand injury

Service treatment records indicate that the Veteran presented on June 28, 1970 with multiple lacerations of the right hand including a two-inch laceration on his palm, a one-inch laceration of his fifth finger, and a one-inch laceration on his fourth finger.  These lacerations were sutured; and one week later, the sutures were remove.  A note on July 6, 1970 indicates that the laceration on the palm did not heal and that there was some swelling, drainage, and local tenderness. 

By rating decision in December 1970, service connection was established for right little finger cicatrix with flexion deformity; and a 10 percent evaluation was assigned effective from July 1970 pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5227-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).

The Board notes that an additional 10 percent evaluation was assigned for right median nerve injury effective May 31, 2005; and effective March 1, 2007, that evaluation was increased to 30 percent.  As the Veteran did not express his disagreement with this assignment, the Board will only address the residual disability of the right hand scars. 

Under Diagnostic Code 5227, unfavorable or favorable ankylosis of the ring or little finger, regardless of whether it involves the major or minor hand, warrants at most a noncompensable rating.  A note to this code indicates that VA should also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

During the pendency of this appeal for an increased rating, the applicable rating criteria for skin disorders, including residual scarring, 38 C.F.R. § 4.118, were amended twice, the first effective August 30, 2002 and the second effective October 23, 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  With respect to the regulations revised effective October 23, 2008, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Because the Veteran's application for service connection was received in August 2002, only the previous criteria apply as the Veteran has not requested review under the new criteria.  

In this case, under the skin regulations in effect prior to August 30, 2002, an evaluation in excess of 10 percent for a scar on the hand is only warranted if the scar causes limitation of motion of the thumb with a gap of more than two inches between the thumb and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.118, Diagnostic Code 7805(2002) and 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).  Under the skin regulations in effect on August 30, 2002, an evaluation in excess of 10 percent for a scar on the hand is only warranted if the scar is deep, causes limited motion, and measures more than 12 square inches (Diagnostic Code 7801) or if the scar causes limitation of motion of the thumb with a gap of more than two inches between the thumb and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805(2008) and 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).    

At VA examination in January 2003, the Veteran demonstrated well-healed scar in the thenar eminence as well as distal crease of the small finger.  The thenar scar was very hypersensitive to palpation.  The Veteran had 5/5 strength, full range of motion of the hand, and good range of motion of the wrists and all fingers.  

On VA examination in March 2007, the examiner noted surgical scars from the hand surgery involving the thumb and 5th finger.  The thumb scar on the palmar surface was 3 centimeters long and hairline width; the scar at the base of the 5th finger was 1.5 centimeters long and hairline width.  There was no pain in either scar on examination.  The scars were smooth, stable, and superficial; there was no adherence to underlying tissue, no elevation or depression of the surface contour of the scars, and the scars were not deep.  There was no inflammation, edema or keloid formation, the scars were lighter than normal areas of skin, and there were no indurations or inflexibility of skin or limitation of motion caused by either scar.  Physical examination demonstrated that there was a 1.5 centimeter gap between the tip of the thumb and the palm upon flexion.  Thumb MCP joint flexion was to 60 degrees and IP joint flexion was normal.  Fourth finger and fifth finger flexion of MCP, PIP, and DIP joints were normal.   

At the VA examination in April 2011, the examiner noted a scar on the palm of the right hand in the area of thenar eminence measuring 4 centimeters by 0.2 centimeters.  The scar was noted to be superficial, with no inflammation, edema, and keloid formation.  There were no signs of skin breakdown over scar.  It was not painful, and had no other disabling effects.    

The Board notes that the Veteran underwent right thumb ligament reconstruction and tendon interposition due to right thumb basal joint arthritis in October 2011.  There is no indication in the record that the Veteran's right thumb arthritis is related to his service-connected right hand injury.  In addition, after reviewing VA treatment records dated after the surgery, there is still no limitation of thumb motion.  As such, the Board finds that an additional VA examination is unnecessary to determine the severity of the residuals attributable to the service-connected scar disability in light of the right thumb surgery.  

The Board acknowledges the lay reports regarding the severity of his right hand scars disability, but finds that the medical evidence of record, which directly address the criteria under which his scars are evaluated is far more probative than lay assessments of the severity of his right hand scars.  See Jandreau, 492 F. 3d at 1372. 

The Board has considered the evidence of record and finds that he Veteran is not entitled to a rating in excess of 10 percent for his service-connected right hand scars.  During the entire appeal period, there has been no evidence that the service-connected right hand scars are deep or cause limitation of motion of the thumb with a gap of more than two inches between the thumb and the fingers, with the thumb attempting to oppose the fingers.   

As the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for scar residuals of a right hand injury, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b).

Extraschedular Consideration

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected psychiatric disability, lumbar spine disability, and right hand scar disability present such  unusual or exceptional disability pictures at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to psychiatric disabilities in the Rating Schedule focus on social and occupational impairment.  The criteria pertaining to spine disabilities focus on limitation of motion and symptoms such as pain and deformity.  The criteria pertaining to scar disabilities focus on size, depth, and functional impairment.   As discussed above, some such symptomatology describes the Veteran's current disability pictures.   

Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.  Further a total rating based on individual unemployability has been assigned.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than August 9, 2002, for the award of the 10 percent evaluation for lumbosacral strain.

Review of the record reveals that service connection was initially granted and a noncompensable evaluation was awarded as of July 26, 1970.  The rating decision that assigned this initial rating was unappealed and is final.  Thereafter, on August 9, 2002, VA received the Veteran's application for compensation.  In September 2002 and again in October 2002, VA received lay statements from the Veteran's wife and the Veteran, respectively noting that the loss of use of his left knee has caused lower back pain.  A 10 percent rating was assigned from August 9, 2002.

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1) (2013).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(o)(2)  (2013). 

In general, three possible dates may be assigned depending on the facts of a case, (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)  (2013)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) (2013)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) (2013)).  

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013). 

After the unappealed December 1970 rating decision which granted service connection for lumbosacral strain and assigned a noncompensable evaluation, the next communication from the Veteran was a VA Form 21-526, Veteran's Application for Compensation or Pension, received on August 9, 2002.  The RO has determined that this is the date of claim for increased evaluation for lumbosacral strain.  As such, the date of claim is August 9, 2002.

The next inquiry is whether the Veteran's lumbosacral strain met the criteria for a 10 percent evaluation at any time during the year prior to August 9, 2002.  As noted above, a 10 percent rating was warranted for a lumbosacral strain where there was characteristic pain on motion, slight limitation of motion of the lumbar spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

The Board has considered the evidence of record and finds that there is no evidence that the Veteran's lumbosacral strain met the criteria for a 10 percent evaluation at any time during the year prior to August 9, 2002.  

As the preponderance of the evidence is against the claim for an effective date earlier than August 9, 2002, for the 10 percent evaluation for lumbosacral strain, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a sleep disability is denied.

Entitlement to service connection for a disability manifested by diminished upper and lower body strength is denied.

Entitlement to an evaluation in excess of 70 percent for anxiety disorder with posttraumatic stress disorder (PTSD) is denied.

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain is denied.

Entitlement to an evaluation in excess of 10 percent for scar residuals of a right hand injury is denied.

Entitlement to an effective date earlier than August 9, 2002, for the award of the 10 percent evaluation for lumbosacral strain is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


